DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or otherwise suggests estimating, using a feature value related to a shape and a property of a heart of a subject, a first shape of the heart after being deformed by a manipulation to open the chest of the subject, and estimating, based on the first shape of the heart, a second shape of the heart after being deformed by a manipulation to close the chest after a treatment of a heart valve is completed, as now variously required by the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-14 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)







A. Johns
19 January 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665